UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: October 31, 2010 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Huber Capital Equity Income Fund Vote Summary Report Period:07/01/09 to 06/30/10 Company Name Ticker Security ID Meeting Date Record Date Meeting Type Proponent Sequence # Item # Voting Proposal (y/n) Proposal Mgmt Rec Vote Instruction Voted YN Citigroup Inc. C 24-Jul-09 16-Jun-09 Written Consent Mgmt 1 1 Yes Amend Certificate of Incorporation to Approve Dividend Blocker Amendment For For Yes Citigroup Inc. C 24-Jul-09 16-Jun-09 Written Consent Mgmt 2 2 Yes Amend Certificate of Incorporation to Approve Director Amendment For For Yes Citigroup Inc. C 24-Jul-09 16-Jun-09 Written Consent Mgmt 3 3 Yes Amend Certificate of Incorporation to Approve Retirement Amendment For Against Yes Citigroup Inc. C 24-Jul-09 16-Jun-09 Written Consent Mgmt 4 4 Yes Increase Authorized Preferred Stock For Against Yes Schering-Plough Corp. SGP 07-Aug-09 22-Jun-09 Special Mgmt 1 1 Yes Issue Shares in Connection with Acquisition For For Yes Schering-Plough Corp. SGP 07-Aug-09 22-Jun-09 Special Mgmt 2 2 Yes Adjourn Meeting For For Yes Citigroup Inc. C 02-Sep-09 29-Jul-09 Written Consent Mgmt 1 1 Yes Increase Authorized Common Stock For For Yes Citigroup Inc. C 02-Sep-09 29-Jul-09 Written Consent Mgmt 2 2 Yes Approve Reverse Stock Split For For Yes Citigroup Inc. C 02-Sep-09 29-Jul-09 Written Consent Mgmt 3 3 Yes Amend Certificate of Incorporation to Eliminate Voting Rights of Common Stock that Relates to Outstanding Series of Preferred Stock For Against Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 1 1 Yes Elect Director Raymond J. Bromark For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 2 2 Yes Elect Director Gary J. Fernandes For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 3 3 Yes Elect Director Kay Koplovitz For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 4 4 Yes Elect Director Christopher B. Lofgren For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 5 5 Yes Elect Director William E. McCracken For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 6 6 Yes Elect Director John A. Swainson For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 7 7 Yes Elect Director Laura S. Unger For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 8 8 Yes Elect Director Arthur F. Weinbach For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 9 9 Yes Elect Director Renato (Ron) Zambonini For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual Mgmt 10 10 Yes Ratify Auditors For For Yes CA, Inc. CA 12673P105 14-Sep-09 17-Jul-09 Annual ShrHoldr 11 11 Yes Amend Executive Bonus Program Against For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 1 Yes Elect Director Mogens C. Bay For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 2 Yes Elect Director Stephen G. Butler For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 3 Yes Elect Director Steven F. Goldstone For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 4 Yes Elect Director Joie A. Gregor For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 5 Yes Elect Director Rajive Johri For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 6 Yes Elect Director W.g. Jurgensen For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 7 Yes Elect Director Richard H. Lenny For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 8 Yes Elect Director Ruth Ann Marshall For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 9 Yes Elect Director Gary M. Rodkin For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 10 Yes Elect Director Andrew J. Schindler For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 11 Yes Elect Director Kenneth E. Stinson For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 12 2 Yes Approve Omnibus Stock Plan For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 13 3 Yes Approve Executive Incentive Bonus Plan For For Yes Conagra Foods Inc. CAG 25-Sep-09 31-Jul-09 Annual Mgmt 14 4 Yes Ratify Auditors For For Yes SEI Daily Income Trust SOLXX 25-Sep-09 29-Jun-09 Special Mgmt 1 1 Yes Amend Investment Advisory Agreement For For Yes SEI Daily Income Trust SOLXX 25-Sep-09 29-Jun-09 Special Mgmt 1 1 Yes Amend Investment Advisory Agreement For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 1 Yes Elect Director James L. Barksdale For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 2 Yes Elect Director John A. Edwardson For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 3 Yes Elect DirectorJudith L. Estrin For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 4 Yes Elect Director J.R. Hyde, III For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 5 Yes Elect Director Shirley A. Jackson For Against Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 6 Yes Elect Director Steven R. Loranger For Against Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 7 Yes Elect Director Gary W. Loveman For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 8 Yes Elect Director Susan C. Schwab For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 9 Yes Elect Director Frederick W. Smith For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 10 Yes Elect Director Joshua I. Smith For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 11 Yes Elect Director David P. Steiner For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 12 Yes Elect Director Paul S. Walsh For Against Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual Mgmt 13 2 Yes Ratify Auditors For For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual ShrHoldr 14 3 Yes Require Independent Board Chairman Against For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual ShrHoldr 15 4 Yes Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual ShrHoldr 16 5 Yes Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes FedEx Corporation FDX 31428X106 28-Sep-09 03-Aug-09 Annual ShrHoldr 17 6 Yes Adopt Principles for Health Care Reform Against Against Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 1 Yes Elect Director Jeffrey S. Berg For Withhold Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 2 Yes Elect Director H. Raymond Bingham For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 3 Yes Elect Director Michael J. Boskin For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 4 Yes Elect Director Safra A. Catz For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 5 Yes Elect Director Bruce R. Chizen For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 6 Yes Elect Director George H. Conrades For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 7 Yes Elect Director Lawrence J. Ellison For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 8 Yes Elect Director Hector Garcia-Molina For Withhold Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 9 Yes Elect Director Jeffrey O. Henley For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 10 Yes Elect Director Donald L. Lucas For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 11 Yes Elect Director Charles E. Phillips, Jr. For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 12 Yes Elect Director Naomi O. Seligman For Withhold Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 13 2 Yes Approve Executive Incentive Bonus Plan For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual Mgmt 14 3 Yes Ratify Auditors For For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual ShrHoldr 15 4 Yes Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual ShrHoldr 16 5 Yes Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes Oracle Corp. ORCL 68389X105 07-Oct-09 10-Aug-09 Annual ShrHoldr 17 6 Yes Stock Retention/Holding Period Against For Yes Tyco Electronics Ltd. TEL H8912P106 08-Oct-09 24-Aug-09 Special Mgmt 1 No This is a duplicate meeting for ballots received via the Broadridge North American Ballot Distribution System None None Yes Tyco Electronics Ltd. TEL H8912P106 08-Oct-09 24-Aug-09 Special Mgmt 2 1 Yes To Approve Payment Of A Distribution To Shareholders Through A Reduction Of The Par Value Of Our Shares, Such Payment To Be made In Two Installments On Or Before March 26, 2010 (the End Of the Second Fiscal Quarter Of 2010). For For Yes Tyco Electronics Ltd. TEL H8912P106 08-Oct-09 24-Aug-09 Special Mgmt 3 2 Yes To Approve Any Adjournments Or Postponements Of The extraordinary General Meeting. For Against Yes Tyco Electronics Ltd. TEL H8912P106 08-Oct-09 24-Aug-09 Special Mgmt 4 3 Yes Transact Other Business (Voting) For Against Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 1 1 Yes Elect Director William H. Gates, III For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 2 2 Yes Elect Director Steven A. Ballmer For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 3 3 Yes Elect Director Dina Dublon For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 4 4 Yes Elect Director Raymond V. Gilmartin For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 5 5 Yes Elect Director Reed Hastings For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 6 6 Yes Elect Director Maria Klawe For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 7 7 Yes Elect Director David F. Marquardt For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 8 8 Yes Elect Director Charles H. Noski For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 9 9 Yes Elect Director Helmut Panke For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 10 10 Yes Ratify Auditors For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 11 11 Yes Permit Right to Call Special Meeting For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual Mgmt 12 12 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual ShrHoldr 13 13 Yes Adopt Principles for Health Care Reform Against Against Yes Microsoft Corporation MSFT 19-Nov-09 04-Sep-09 Annual ShrHoldr 14 14 Yes Report on Charitable Contributions Against Against Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 1 Yes Elect Director Don Tyson For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 2 Yes Elect Director John Tyson For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 3 Yes Elect Director Lloyd V. Hackley For Withhold Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 4 Yes Elect Director Jim Kever For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 5 Yes Elect Director Kevin M. McNamara For Withhold Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 6 Yes Elect Director Brad T. Sauer For Withhold Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 7 Yes Elect Director Robert Thurber For Withhold Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 8 Yes Elect Director Barbara A. Tyson For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 9 Yes Elect Director Albert C. Zapanta For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 10 2 Yes Amend Executive Incentive Bonus Plan For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual Mgmt 11 3 Yes Ratify Auditors For For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual ShrHoldr 12 4 Yes Report on Water Pollution Prevention Measures Against For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual ShrHoldr 13 5 Yes Report on Reducing Environmental Impacts Against For Yes Tyson Foods, Inc. TSN 05-Feb-10 08-Dec-09 Annual ShrHoldr 14 6 Yes Phase Out Antibiotics in Animal Feed Against Against Yes Bank of America Corp. BAC 23-Feb-10 07-Jan-10 Special Mgmt 1 1 Yes Increase Authorized Common Stock For For Yes Bank of America Corp. BAC 23-Feb-10 07-Jan-10 Special Mgmt 2 2 Yes Adjourn Meeting For For Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 1 Yes Elect Director Michael L. Ashner For Withhold Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 2 Yes Elect Director Glenn Cohen For Withhold Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 3 Yes Elect Director Arthur Rudolph For Withhold Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 4 2 Yes Ratify Auditors For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 1 Yes Reelect Pierre Brondeau as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 2 Yes Reelect Ram Charan as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 3 Yes Reelect Juergen Gromer as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 4 Yes Reelect Robert Hernandez as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 5 Yes Reelect Thomas Lynch as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 6 Yes Reelect Daniel Phelan as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 7 Yes Reelect Frederic Poses as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 8 Yes Reelect Lawrence Smith as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 9 Yes Reelect Paula Sneed as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 10 Yes Reelect David Steiner as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 11 Yes Reelect John Van Scoter as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 12 Yes Accept Annual Report for Fiscal 2008/2009 For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 13 Yes Accept Statutory Financial Statements for Fiscal 2008/2009 For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 14 Yes Accept Consolidated Financial Statements for Fiscal 2008/2009 For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 15 3 Yes Approve Share Capital Reduction and Repayment of $0.64 per Share For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 16 4 Yes Approve Discharge of Board and Senior Management For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 17 5 Yes Increase the Number of Shares Available for Awards under Tyco Electronics Ltd. 2007 Stock and Incentive Plan For Against Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 18 Yes Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2009/2010 For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 19 Yes Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2009/2010 For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 20 Yes Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2009/2010 For For Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 21 7 Yes Adjourn Meeting For Against Yes Tyco Electronics Ltd. TEL H8912P106 10-Mar-10 21-Jan-10 Annual Mgmt 22 8 Yes Transact Other Business (Voting) For Against Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 1 Yes Director Irving Bolotin For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 2 Yes Director Steven L. Gerard For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 3 Yes Director Sherrill W. Hudson For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 4 Yes Director R. Kirk Landon For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 5 Yes Director Sidney Lapidus For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 6 Yes Director Stuart A. Miller For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 7 Yes Director Donna E. Shalala For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 8 Yes Director Jeffrey Sonnenfeld For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 9 2 Yes Ratify Auditors For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual ShrHoldr 10 3 Yes Adopt Quantitative GHG Goals for Products and Operations Against Against Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 1 1 Yes Elect Director Alain J.P. Belda For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 2 2 Yes Elect Director Timothy C. Collins For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 3 3 Yes Elect Director Jerry A. Grundhofer For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 4 4 Yes Elect Director Robert L. Joss For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 5 5 Yes Elect Director Andrew N. Liveris For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 6 6 Yes Elect Director Michael E. O'Neill For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 7 7 Yes Elect Director Vikram S. Pandit For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 8 8 Yes Elect Director Richard D. Parsons For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 9 9 Yes Elect Director Lawrence R. Ricciardi For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 10 10 Yes Elect Director Judith Rodin For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 11 11 Yes Elect Director Robert L. Ryan For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 12 12 Yes Elect Director Anthony M. Santomero For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 13 13 Yes Elect Director Diana L. Taylor For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 14 14 Yes Elect Director William S. Thompson, Jr. For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 15 15 Yes Elect Director Ernesto Zedillo For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 16 16 Yes Ratify Auditors For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 17 17 Yes Amend Omnibus Stock Plan For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 18 18 Yes Amend Omnibus Stock Plan For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 19 19 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 20 20 Yes Amend NOL Rights Plan (NOL Pill) For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual Mgmt 21 21 Yes Approve Reverse Stock Split For For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual ShrHoldr 22 22 Yes Affirm Political Non-Partisanship Against Against Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual ShrHoldr 23 23 Yes Report on Political Contributions Against Against Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual ShrHoldr 24 24 Yes Report on Collateral in Derivatives Trading Against For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual ShrHoldr 25 25 Yes Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual ShrHoldr 26 26 Yes Stock Retention/Holding Period Against For Yes Citigroup Inc. C 20-Apr-10 25-Feb-10 Annual ShrHoldr 27 27 Yes Reimburse Expenses Incurred by Stockholder in Contested Election of Directors Against For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 1 1 Yes Elect Director Herbert A. Allen For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 2 2 Yes Elect Director Ronald W. Allen For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 3 3 Yes Elect Director Cathleen P. Black For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 4 4 Yes Elect Director Barry Diller For Against Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 5 5 Yes Elect Director Alexis M. Herman For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 6 6 Yes Elect Director Muhtar Kent For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 7 7 Yes Elect Director Donald R. Keough For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 8 8 Yes Elect Director Maria Elena Lagomasino For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 9 9 Yes Elect Director Donald F. McHenry For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 10 10 Yes Elect Director Sam Nunn For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 11 11 Yes Elect Director James D. Robinson III For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 12 12 Yes Elect Director Peter V. Ueberroth For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 13 13 Yes Elect Director Jacob Wallenberg For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 14 14 Yes Elect Director James B. Williams For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual Mgmt 15 15 Yes Ratify Auditors For For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual ShrHoldr 16 16 Yes Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual ShrHoldr 17 17 Yes Require Independent Board Chairman Against For Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual ShrHoldr 18 18 Yes Performance-Based Equity Awards Against Against Yes The Coca-Cola Company KO 21-Apr-10 22-Feb-10 Annual ShrHoldr 19 19 Yes Publish Report on Chemical Bisphenol A (BPA) Against For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 1 1 Yes Elect Director Dennis A. Ausiello For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 2 2 Yes Elect Director Michael S. Brown For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 3 3 Yes Elect Director M. Anthony Burns For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 4 4 Yes Elect Director Robert N. Burt For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 5 5 Yes Elect Director W. Don Cornwell For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 6 6 Yes Elect Director Frances D. Fergusson For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 7 7 Yes Elect Director William H. Gray III For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 8 8 Yes Elect Director Constance J. Horner For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 9 9 Yes Elect Director James M. Kilts For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 10 10 Yes Elect Director Jeffrey B. Kindler For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 11 11 Yes Elect Director George A. Lorch For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 12 12 Yes Elect Director John P. Mascotte For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 13 13 Yes Elect Director Suzanne Nora Johnson For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 14 14 Yes Elect Director Stephen W. Sanger For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 15 15 Yes Elect Director William C. Steere, Jr. For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 16 16 Yes Ratify Auditors For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 17 17 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual Mgmt 18 18 Yes Provide Right to Call Special Meeting For For Yes Pfizer Inc. PFE 22-Apr-10 23-Feb-10 Annual ShrHoldr 19 19 Yes Prohibit Executive Stock-Based Awards Against Against Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 1 Yes Elect Director Arthur D. Collins, Jr For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 2 Yes Elect Director Carlos Ghosn For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 3 Yes Elect Director Michael G. Morris For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 4 Yes Elect Director E. Stanley O'Neal For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 5 2 Yes Ratify Auditor For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 6 3 Yes Adopt Majority Voting for Uncontested Election of Directors For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 7 4 Yes Reduce Supermajority Vote Requirement Relating to Fair Price Protection For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 8 5 Yes Reduce Supermajority Vote Requirement Relating to Director Elections For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual Mgmt 9 6 Yes Reduce Supermajority Vote Requirement Relating to the Removal of Directors For For Yes Alcoa Inc. AA 23-Apr-10 27-Jan-10 Annual ShrHoldr 10 7 Yes Adopt Simple Majority Vote Against For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 1 Yes Elect Director E. R. Brooks For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 2 Yes Elect Director Donald M. Carlton For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 3 Yes Elect Director James F. Cordes For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 4 Yes Elect Director Ralph D. Crosby, Jr. For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 5 Yes Elect Director Linda A. Goodspeed For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 6 Yes Elect Director Thomas E. Hoaglin For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 7 Yes Elect Director Lester A. Hudson, Jr. For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 8 Yes Elect Director Michael G. Morris For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 9 Yes Elect Director Lionel L. Nowell III For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 10 Yes Elect Director Richard L. Sandor For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 11 Yes Elect Director Kathryn D. Sullivan For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 12 Yes Elect Director Sara Martinez Tucker For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 13 Yes Elect Director John F. Turner For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 14 2 Yes Amend Omnibus Stock Plan For For Yes American Electric Power Co AEP 27-Apr-10 01-Mar-10 Annual Mgmt 15 3 Yes Ratify Auditors For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 1 1 Yes Elect Director John A. Canning, Jr. For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 2 2 Yes Elect Director M. Walter D'Alessio For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 3 3 Yes Elect Director Nicholas DeBenedictis For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 4 4 Yes Elect Director Bruce DeMars For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 5 5 Yes Elect Director Nelson A. Diaz For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 6 6 Yes Elect Director Sue L. Gin For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 7 7 Yes Elect Director Rosemarie B. Greco For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 8 8 Yes Elect Director Paul L. Joskow For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 9 9 Yes Elect Director Richard W. Mies For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 10 10 Yes Elect Director John M. Palms For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 11 11 Yes Elect Director William C. Richardson For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 12 12 Yes Elect Director Thomas J. Ridge For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 13 13 Yes Elect Director John W. Rogers, Jr. For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 14 14 Yes Elect Director John W. Rowe For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 15 15 Yes Elect Director Stephen D. Steinour For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 16 16 Yes Elect Director Don Thompson For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 17 17 Yes Approve Omnibus Stock Plan For For Yes Exelon Corporation EXC 30161N101 27-Apr-10 01-Mar-10 Annual Mgmt 18 18 Yes Ratify Auditors For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 1 1 Yes Elect Director Susan S. Bies For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 2 2 Yes Elect Director William P. Boardman For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 3 3 Yes Elect Director Frank P. Bramble, Sr. For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 4 4 Yes Elect Director Virgis W. Colbert For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 5 5 Yes Elect Director Charles K. Gifford For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 6 6 Yes Elect Director Charles O. Holliday, Jr. For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 7 7 Yes Elect Director D. Paul Jones, Jr. For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 8 8 Yes Elect Director Monica C. Lozano For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 9 9 Yes Elect Director Thomas J. May For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 10 10 Yes Elect Director Brian T. Moynihan For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 11 11 Yes Elect Director Donald E. Powell For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 12 12 Yes Elect Director Charles O. Rossotti For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 13 13 Yes Elect Director Robert W. Scully For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 14 14 Yes Ratify Auditors For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 15 15 Yes Increase Authorized Common Stock For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 16 16 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual Mgmt 17 17 Yes Amend Omnibus Stock Plan For For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 18 18 Yes Report on Government Service of Employees Against Against Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 19 19 Yes TARP Related Compensation Against For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 20 20 Yes Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 21 21 Yes Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 22 22 Yes Adopt Policy on Succession Planning Against For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 23 23 Yes Report on Collateral in Derivatives Trading Against For Yes Bank of America Corporation BAC 28-Apr-10 03-Mar-10 Annual ShrHoldr 24 24 Yes Claw-back of Payments under Restatements Against For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 1 No Meeting for ADR Holders Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 2 1 No Receive Financial Statements and Statutory Reports for Fiscal 2009 (Non-Voting) Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 3 2 Yes Approve Allocation of Income and Dividends of EUR 1.70 per Share For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 4 3 Yes Approve Discharge of Supervisory Board for Fiscal 2009 For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 5 4 Yes Approve Discharge of Management Board for Fiscal 2009 For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 6 5 Yes Ratify KPMG AG as Auditors for Fiscal 2010 For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 7 6 Yes Approve Conversion of Bearer Shares into Registered Shares For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 8 7 Yes Amend Articles Re: Electronic Distribution of Company Communications For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 9 8 Yes Approve Remuneration System for Management Board Members For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 10 9a Yes Amend Articles Re: Calculation of Deadlines for General Meeting For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 11 9b Yes Amend Articles Re: Proxy Voting at General Meeting For For Yes BASF SE (formerly BASF AG) BASFY D06216101 29-Apr-10 22-Mar-10 Annual Mgmt 12 9c Yes Amend Articles Re: Video and Audio Transmission of General Meeting For For Yes eBay Inc. EBAY 29-Apr-10 04-Mar-10 Annual Mgmt 1 1 Yes Elect Director David M. Moffett For For Yes eBay Inc. EBAY 29-Apr-10 04-Mar-10 Annual Mgmt 2 2 Yes Elect Director Richard T. Schlosberg, III For For Yes eBay Inc. EBAY 29-Apr-10 04-Mar-10 Annual Mgmt 3 3 Yes Elect Director Thomas J. Tierney For For Yes eBay Inc. EBAY 29-Apr-10 04-Mar-10 Annual Mgmt 4 4 Yes Amend Executive Incentive Bonus Plan For For Yes eBay Inc. EBAY 29-Apr-10 04-Mar-10 Annual Mgmt 5 5 Yes Amend Omnibus Stock Plan For For Yes eBay Inc. EBAY 29-Apr-10 04-Mar-10 Annual Mgmt 6 6 Yes Ratify Auditors For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 1 No Special Court-Ordered Class Meeting of Class A Ordinary Shareholders Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 1 No Meeting for Holders of Class A Ordinary Shares Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 2 Yes Elect Joseph Mauriello as Director For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 2 1 Yes Approve Reincorporation from Cayman Islands to Ireland through Scheme of Arrangement For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 3 Yes Elect Eugene M. McQuade as Director For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 3 Yes Adjourn Special Scheme Meeting For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 4 No Extraordinary General Meeting of Class A Ordinary Shareholders Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 4 Yes Elect Clayton S. Rose as Director For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 5 2 Yes Approve Distributable Reserves Proposal For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 5 2 Yes Ratify PricewaterhouseCoopers LLP as Auditors For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 6 3 Yes Amend Articles Approve Director Nomination Procedures Proposal For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 7 4 Yes Change Company Name to XL Group Ltd. For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 8 5 Yes Adjourn Extraordinary General Meeting For For Yes Fluor Corporation FLR 06-May-10 10-Mar-10 Annual Mgmt 1 1 Yes Elect Director James T. Hackett For For Yes Fluor Corporation FLR 06-May-10 10-Mar-10 Annual Mgmt 2 2 Yes Elect Director Kent Kresa For For Yes Fluor Corporation FLR 06-May-10 10-Mar-10 Annual Mgmt 3 3 Yes Elect Director Nader H. Sultan For For Yes Fluor Corporation FLR 06-May-10 10-Mar-10 Annual Mgmt 4 4 Yes Ratify Auditors For For Yes Fluor Corporation FLR 06-May-10 10-Mar-10 Annual ShrHoldr 5 5 Yes Require Independent Board Chairman Against For Yes MI Developments Inc MIM.A 55304X104 07-May-10 19-Mar-10 Annual Mgmt 1 1 Yes Elect Frank Stronach, Dennis J. Mills, Rod A. A. Zimmer, Franz Deutsch, Benjamin J. Hutzel, Manfred Jakszus, Heribert Polzl and Lorne Weiss as Directors For Withhold Yes MI Developments Inc MIM.A 55304X104 07-May-10 19-Mar-10 Annual Mgmt 2 2 Yes Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 1 Yes Elect Director Paul M. Bisaro For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 2 Yes Elect Director Christopher W. Bodine For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 3 Yes Elect Director Michel J. Feldman For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 4 Yes Elect Director Fred G. Weiss For Withhold Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 5 2 Yes Ratify Auditors For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 1 1 Yes Elect Director R. Glenn Hilliard For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 2 2 Yes Elect Director Donna A. James For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 3 3 Yes Elect Director R. Keith Long For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 4 4 Yes Elect Director Charles W. Murphy For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 5 5 Yes Elect Director Debra J. Perry For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 6 6 Yes Elect Director C. James Prieur For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 7 7 Yes Elect Director Neal C. Schneider For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 8 8 Yes Elect Director Michael T. Tokarz For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 9 9 Yes Elect Director John G. Turner For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 10 10 Yes Elect Director David K. Zwiener For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 11 11 Yes Change Company Name For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 12 12 Yes Amend Securities Transfer Restrictions For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 13 13 Yes Approve Executive Incentive Bonus Plan For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 14 14 Yes Ratify Auditors For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 1 1 Yes Elect Director Harold Brown For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 2 2 Yes Elect Director Mathis Cabiallavetta For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 3 3 Yes Elect Director Louis C. Camilleri For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 4 4 Yes Elect Director J. Dudley Fishburn For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 5 5 Yes Elect Director Jennifer Li For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 6 6 Yes Elect Director Graham Mackay For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 7 7 Yes Elect Director Sergio Marchionne For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 8 8 Yes Elect Director Lucio A. Noto For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 9 9 Yes Elect Director Carlos Slim Helu For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 10 10 Yes Elect Director Stephen M. Wolf For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual Mgmt 11 11 Yes Ratify Auditors For For Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual ShrHoldr 12 12 Yes Report on Effect of Marketing Practices on the Poor Against Against Yes Philip Morris International Inc. PM 12-May-10 16-Mar-10 Annual ShrHoldr 13 13 Yes Establish Supplier Human Rights Purchasing Protocols Against Against Yes Flowserve Corporation FLS 34354P105 14-May-10 19-Mar-10 Annual Mgmt 1 Yes Elect Director Gayla Delly For For Yes Flowserve Corporation FLS 34354P105 14-May-10 19-Mar-10 Annual Mgmt 2 Yes Elect Director Rick Mills For For Yes Flowserve Corporation FLS 34354P105 14-May-10 19-Mar-10 Annual Mgmt 3 Yes Elect Director Charles Rampacek For For Yes Flowserve Corporation FLS 34354P105 14-May-10 19-Mar-10 Annual Mgmt 4 Yes Elect Director William Rusnack For For Yes Flowserve Corporation FLS 34354P105 14-May-10 19-Mar-10 Annual Mgmt 5 Yes Elect Director Mark Blinn For For Yes Flowserve Corporation FLS 34354P105 14-May-10 19-Mar-10 Annual Mgmt 6 2 Yes Ratify Auditors For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 1 Yes Elect Director Crandall C. Bowles For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 2 Yes Elect Director Stephen B. Burke For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 3 Yes Elect Director David M. Cote For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 4 Yes Elect Director James S. Crown For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 5 Yes Elect Director James Dimon For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 6 Yes Elect Director Ellen V. Futter For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 7 Yes Elect Director William H. Gray, III For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 8 Yes Elect Director Laban P. Jackson, Jr. For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 9 Yes Elect Director David C. Novak For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 10 Yes Elect Director Lee R. Raymond For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 11 Yes Elect Director William C. Weldon For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 12 2 Yes Ratify Auditors For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual Mgmt 13 3 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 14 4 Yes Affirm Political Non-Partisanship Against Against Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 15 5 Yes Amend Bylaws Call Special Meetings Against For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 16 6 Yes Report on Collateral in Derivatives Trading Against For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 17 7 Yes Provide Right to Act by Written Consent Against For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 18 8 Yes Require Independent Board Chairman Against For Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 19 9 Yes Report on Pay Disparity Against Against Yes JPMorgan Chase & Co. JPM 46625h100 18-May-10 19-Mar-10 Annual ShrHoldr 20 10 Yes Stock Retention/Holding Period Against For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 1 No Meeting for ADR Holders Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 2 1 Yes Accept Financial Statements and Statutory Reports For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 3 2 Yes Approve Remuneration Report For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 4 3 Yes Elect Charles Holliday as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 5 4 Yes Re-elect Josef Ackermann as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 6 5 Yes Re-elect Malcolm Brinded as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 7 6 Yes Re-elect Simon Henry as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 8 7 Yes Re-elect Lord Kerr of Kinlochard as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 9 8 Yes Re-elect Wim Kok as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 10 9 Yes Re-elect Nick Land as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 11 10 Yes Re-elect Christine Morin-Postel as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 12 11 Yes Re-elect Jorma Ollila as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 13 12 Yes Re-elect Jeroen van der Veer as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 14 13 Yes Re-elect Peter Voser as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 15 14 Yes Re-elect Hans Wijers as Director For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 16 15 Yes Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 17 16 Yes Authorise Board to Fix Remuneration of Auditors For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 18 17 Yes Authorise Issue of Equity with Pre-emptive Rights For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 19 18 Yes Authorise Issue of Equity without Pre-emptive Rights For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 20 19 Yes Authorise Market Purchase For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 21 20 Yes Approve Scrip Dividend Scheme For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 22 21 Yes Authorise EU Political Donations and Expenditure For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 23 22 Yes Adopt New Articles of Association For For Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual Mgmt 24 No Shareholder Resolution Yes Royal Dutch Shell plc RDS.A G7690A118 18-May-10 08-Apr-10 Annual ShrHoldr 25 23 Yes Direct the Audit Committee or a Risk Committee of the Board to Commission and Review a Report on Investment Risks Associated with Future Canadian Oil Sands Projects Against Against Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 1 Yes Elect Director Daniel E. Berce For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 2 Yes Elect Director Jack R. Daugherty For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 3 Yes Elect Director Daniel R. Feehan For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 4 Yes Elect Director Albert Goldstein For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 5 Yes Elect Director James H. Graves For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 6 Yes Elect Director B. D. Hunter For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 7 Yes Elect Director Timothy J. McKibben For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 8 Yes Elect Director Alfred M. Micallef For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual Mgmt 9 2 Yes Ratify Auditors For For Yes Cash America International, Inc. CSH 14754D100 19-May-10 29-Mar-10 Annual ShrHoldr 10 3 Yes Review Fair Lending Policy Against Against Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 1 1 Yes Elect Director Wesley G. Bush For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 2 2 Yes Elect Director Lewis W. Coleman For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 3 3 Yes Elect Director Thomas B. Fargo For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 4 4 Yes Elect Director Victor H. Fazio For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 5 5 Yes Elect Director Donald E. Felsinger For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 6 6 Yes Elect Director Stephen E. Frank For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 7 7 Yes Elect Director Bruce S. Gordon For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 8 8 Yes Elect Director Madeleine Kleiner For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 9 9 Yes Elect Director Karl J. Krapek For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 10 10 Yes Elect Director Richard B. Myers For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 11 11 Yes Elect Director Aulana L. Peters For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 12 12 Yes Elect Director Kevin W. Sharer For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 13 13 Yes Ratify Auditors For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 14 14 Yes Amend Certificate of Incorporation to Provide Shareholders the Right to Call Special Meetings and Make Other Revisions For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual Mgmt 15 15 Yes Amend Certificate of Incorporation of Subsidiary to Eliminate Requirement of Shareholder Approval of Certain Actions For For Yes Northrop Grumman Corporation NOC 19-May-10 23-Mar-10 Annual ShrHoldr 16 16 Yes Reincorporate in Another State [from Delaware to North Dakota] Against Against Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 1 Yes Elect Director Michael L. Bennett For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 2 Yes Elect Director Darryl B. Hazel For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 3 Yes Elect Director David A. Perdue For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 4 Yes Elect Director Judith D. Pyle For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 5 2 Yes Approve Omnibus Stock Plan For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 6 3 Yes Ratify Auditors For For Yes KBR, Inc. KBR 48242W106 20-May-10 22-Mar-10 Annual Mgmt 1 Yes Elect Director Jeffrey E. Curtiss For For Yes KBR, Inc. KBR 48242W106 20-May-10 22-Mar-10 Annual Mgmt 2 Yes Elect Director William P. Utt For For Yes KBR, Inc. KBR 48242W106 20-May-10 22-Mar-10 Annual Mgmt 3 2 Yes Ratify Auditors For For Yes KBR, Inc. KBR 48242W106 20-May-10 22-Mar-10 Annual ShrHoldr 4 3 Yes Review and Assess Human Rights Policies Against Against Yes KBR, Inc. KBR 48242W106 20-May-10 22-Mar-10 Annual ShrHoldr 5 4 Yes Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 1 1 Yes Elect Director F. Duane Ackerman For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 2 2 Yes Elect Director David H. Batchelder For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 3 3 Yes Elect Director Francis S. Blake For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 4 4 Yes Elect Director Ari Bousbib For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 5 5 Yes Elect Director Gregory D. Brenneman For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 6 6 Yes Elect Director Albert P. Carey For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 7 7 Yes Elect Director Armando Codina For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 8 8 Yes Elect Director Bonnie G. Hill For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 9 9 Yes Elect Director Karen L. Katen For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 10 10 Yes Ratify Auditors For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual Mgmt 11 11 Yes Amend Omnibus Stock Plan For For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 12 12 Yes Provide for Cumulative Voting Against For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 13 13 Yes Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 14 14 Yes Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 15 15 Yes Provide Right to Act by Written Consent Against For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 16 16 Yes Require Independent Board Chairman Against Against Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 17 17 Yes Prepare Employment Diversity Report Against For Yes The Home Depot, Inc. HD 20-May-10 22-Mar-10 Annual ShrHoldr 18 18 Yes Reincorporate in Another State [from Delaware to North Dakota] Against Against Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 1 Yes Elect Director Sherry S. Barrat For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 2 Yes Elect Director Robert M. Beall, II For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 3 Yes Elect Director J. Hyatt Brown For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 4 Yes Elect Director James L. Camaren For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 5 Yes Elect Director J. Brian Ferguson For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 6 Yes Elect Director Lewis Hay, III For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 7 Yes Elect Director Toni Jennings For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 8 Yes Elect Director Oliver D. Kingsley, Jr. For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 9 Yes Elect Director Rudy E. Schupp For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 10 Yes Elect Director William H. Swanson For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 11 Yes Elect Director Michael H. Thaman For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 12 Yes Elect Director Hansel E. Tookes, II For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 13 2 Yes Ratify Auditors For For Yes FPL Group, Inc. FPL 21-May-10 22-Mar-10 Annual Mgmt 14 3 Yes Change Company Name For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 1 Yes Elect Director Raymond L. D'Arcy For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 2 Yes Elect Director Myra R. Drucker For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 3 Yes Elect Director Rona A. Fairhead For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 4 Yes Elect Director Donald P. Greenberg For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 5 Yes Elect Director Caspar J.A. Hobbs For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 6 Yes Elect Director Philip J. Hoffman For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 7 Yes Elect Director Donald C. Kilburn For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 8 Yes Elect Director Robert C. Lamb, Jr. For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 9 Yes Elect Director Victor R. Simone, Jr. For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 10 Yes Elect Director Luke Swanson For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 11 2 Yes Ratify Auditors For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 1 1 Yes Elect Director Leslie A. Brun For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 2 2 Yes Elect Director Thomas R. Cech For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 3 3 Yes Elect Director Richard T. Clark For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 4 4 Yes Elect Director Thomas H. Glocer For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 5 5 Yes Elect Director Steven F. Goldstone For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 6 6 Yes Elect Director William B. Harrison, Jr. For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 7 7 Yes Elect Director Harry R. Jacobson For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 8 8 Yes Elect Director William N. Kelley For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 9 9 Yes Elect Director C. Robert Kidder For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 10 10 Yes Elect Director Rochelle B. Lazarus For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 11 11 Yes Elect Director Carlos E. Represas For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 12 12 Yes Elect Director Patricia F. Russo For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 13 13 Yes Elect Director Thomas E. Shenk For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 14 14 Yes Elect Director Anne M. Tatlock For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 15 15 Yes Elect Director Craig B. Thompson For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 16 16 Yes Elect Director Wendell P. Weeks For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 17 17 Yes Elect Director Peter C. Wendell For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 18 18 Yes Ratify Auditors For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 19 19 Yes Approve Omnibus Stock Plan For For Yes Merck & Co., Inc. MRK 58933Y105 25-May-10 26-Mar-10 Annual Mgmt 20 20 Yes Approve Non-Employee Director Omnibus Stock Plan For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 1 1 Yes Elect Director Aida M. Alvarez For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 2 2 Yes Elect Director James W. Breyer For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 3 3 Yes Elect Director M. Michele Burns For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 4 4 Yes Elect Director James I. Cash, Jr. For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 5 5 Yes Elect Director Roger C. Corbett For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 6 6 Yes Elect Director Douglas N. Daft For Against Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 7 7 Yes Elect Director Michael T. Duke For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 8 8 Yes Elect Director Gregory B. Penner For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 9 9 Yes Elect Director Steven S. Reinemund For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 10 10 Yes Elect Director H. Lee Scott, Jr. For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 11 11 Yes Elect Director Arne M. Sorenson For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 12 12 Yes Elect Director Jim C. Walton For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 13 13 Yes Elect Director S. Robson Walton For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 14 14 Yes Elect Director Christopher J. Williams For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 15 15 Yes Elect Director Linda S. Wolf For Against Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 16 16 Yes Ratify Auditors For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 17 17 Yes Approve Omnibus Stock Plan For Against Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual Mgmt 18 18 Yes Amend Sharesave Plan For For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual ShrHoldr 19 19 Yes Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual ShrHoldr 20 20 Yes Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual ShrHoldr 21 21 Yes Report on Political Contributions Against For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual ShrHoldr 22 22 Yes Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual ShrHoldr 23 23 Yes Require Suppliers to Adopt CAK Against Against Yes Wal-Mart Stores, Inc. WMT 04-Jun-10 08-Apr-10 Annual ShrHoldr 24 24 Yes Report on Process for Identifying and Prioritizing Public Policy Activities Against Against Yes Huber Capital Small Cap Value Fund Vote Summary Report Period:07/01/09 to 06/30/10 Company Name Ticker Security ID Meeting Date Record Date Meeting Type Proponent Sequence # Item # Voting Proposal (y/n) Proposal Mgmt Rec Vote Instruction Voted YN Crown Crafts, Inc. CRWS 11-Aug-09 12-Jun-09 Annual Mgmt 1 Yes Elect Director Sidney Kirschner For Withhold Yes Crown Crafts, Inc. CRWS 11-Aug-09 12-Jun-09 Annual Mgmt 2 Yes Elect Director Zenon S. Nie For Withhold Yes Crown Crafts, Inc. CRWS 11-Aug-09 12-Jun-09 Annual Mgmt 3 2 Yes Amend Omnibus Stock Plan For Against Yes Crown Crafts, Inc. CRWS 11-Aug-09 12-Jun-09 Annual Mgmt 4 3 Yes Other Business For Against Yes SEI Daily Income Trust SOLXX 25-Sep-09 29-Jun-09 Special Mgmt 1 1 Yes Amend Investment Advisory Agreement For For Yes SEI Daily Income Trust SOLXX 25-Sep-09 29-Jun-09 Special Mgmt 1 1 Yes Amend Investment Advisory Agreement For For Yes InfoGroup Inc. IUSA 45670G108 29-Oct-09 14-Sep-09 Annual Mgmt 1 Yes Elect Director Vinod Gupta For Withhold Yes InfoGroup Inc. IUSA 45670G108 29-Oct-09 14-Sep-09 Annual Mgmt 2 Yes Elect Director Gary Morin For Withhold Yes InfoGroup Inc. IUSA 45670G108 29-Oct-09 14-Sep-09 Annual Mgmt 3 Yes Elect Director Roger S. Siboni For Withhold Yes InfoGroup Inc. IUSA 45670G108 29-Oct-09 14-Sep-09 Annual Mgmt 4 Yes Elect Director Thomas L. Thomas For Withhold Yes InfoGroup Inc. IUSA 45670G108 29-Oct-09 14-Sep-09 Annual Mgmt 5 2 Yes Ratify Auditors For For Yes Imperial Sugar Company IPSU 29-Jan-10 07-Dec-09 Annual Mgmt 1 1 Yes Elect Director James J. Gaffney For For Yes Imperial Sugar Company IPSU 29-Jan-10 07-Dec-09 Annual Mgmt 2 2 Yes Elect Director Yves-Andre Istel For For Yes Imperial Sugar Company IPSU 29-Jan-10 07-Dec-09 Annual Mgmt 3 3 Yes Elect Director Ronald C. Kesselman For For Yes Imperial Sugar Company IPSU 29-Jan-10 07-Dec-09 Annual Mgmt 4 4 Yes Ratify Auditors For For Yes Imperial Sugar Company IPSU 29-Jan-10 07-Dec-09 Annual Mgmt 5 5 Yes Other Business For Against Yes Griffon Corporation GFF 04-Feb-10 15-Dec-09 Annual Mgmt 1 Yes Elect Director Henry A. Alpert For For Yes Griffon Corporation GFF 04-Feb-10 15-Dec-09 Annual Mgmt 2 Yes Elect Director Blaine V. Fogg For For Yes Griffon Corporation GFF 04-Feb-10 15-Dec-09 Annual Mgmt 3 Yes Elect Director William H. Waldorf For For Yes Griffon Corporation GFF 04-Feb-10 15-Dec-09 Annual Mgmt 4 Yes Elect Director Joseph J. Whalen For For Yes Griffon Corporation GFF 04-Feb-10 15-Dec-09 Annual Mgmt 5 2 Yes Ratify Auditors For For Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 1 Yes Elect Director Michael L. Ashner For Withhold Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 2 Yes Elect Director Glenn Cohen For Withhold Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 3 Yes Elect Director Arthur Rudolph For Withhold Yes NBTY, Inc. NTY 26-Feb-10 05-Jan-10 Annual Mgmt 4 2 Yes Ratify Auditors For For Yes Livedeal Inc. LIVE 25-Mar-10 27-Jan-10 Annual Mgmt 1 Yes Elect Director Sheryle Bolton For For Yes Livedeal Inc. LIVE 25-Mar-10 27-Jan-10 Annual Mgmt 2 Yes Elect Director Richard D. Butler, Jr. For For Yes Livedeal Inc. LIVE 25-Mar-10 27-Jan-10 Annual Mgmt 3 Yes Elect Director Thomas J. Clarke, Jr. For For Yes Livedeal Inc. LIVE 25-Mar-10 27-Jan-10 Annual Mgmt 4 Yes Elect Director Joseph R. Huber For For Yes Livedeal Inc. LIVE 25-Mar-10 27-Jan-10 Annual Mgmt 5 Yes Elect Director Greg A. LeClaire For For Yes Livedeal Inc. LIVE 25-Mar-10 27-Jan-10 Annual Mgmt 6 2 Yes Ratify Auditors For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 1 Yes Director Irving Bolotin For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 2 Yes Director Steven L. Gerard For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 3 Yes Director Sherrill W. Hudson For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 4 Yes Director R. Kirk Landon For Withhold Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 5 Yes Director Sidney Lapidus For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 6 Yes Director Stuart A. Miller For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 7 Yes Director Donna E. Shalala For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 8 Yes Director Jeffrey Sonnenfeld For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual Mgmt 9 2 Yes Ratify Auditors For For Yes Lennar Corporation LEN 14-Apr-10 16-Feb-10 Annual ShrHoldr 10 3 Yes Adopt Quantitative GHG Goals for Products and Operations Against Against Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 1 Yes Elect Director Brian P. Anderson For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 2 Yes Elect Director Thomas A. Donahoe For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 3 Yes Elect Director Ann M. Drake For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 4 Yes Elect Director Michael. H. Goldberg For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 5 Yes Elect Director William K. Hall For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 6 Yes Elect Director Robert S. Hamada For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 7 Yes Elect Director Patrick J. Herbert, III For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 8 Yes Elect Director Terrence J. Keating For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 9 Yes Elect Director Pamela Forbes Lieberman For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 10 Yes Elect Director John McCartney For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 11 Yes Elect Director Michael Simpson For For Yes A. M. Castle & Co. CAS 22-Apr-10 01-Mar-10 Annual Mgmt 12 2 Yes Ratify Auditors For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 1 No Meeting for Holders of Class A Ordinary Shares Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 1 No Special Court-Ordered Class Meeting of Class A Ordinary Shareholders Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 2 1 Yes Approve Reincorporation from Cayman Islands to Ireland through Scheme of Arrangement For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 2 Yes Elect Joseph Mauriello as Director For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 3 Yes Adjourn Special Scheme Meeting For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 3 Yes Elect Eugene M. McQuade as Director For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 4 Yes Elect Clayton S. Rose as Director For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 4 No Extraordinary General Meeting of Class A Ordinary Shareholders Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Annual Mgmt 5 2 Yes Ratify PricewaterhouseCoopers LLP as Auditors For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 5 2 Yes Approve Distributable Reserves Proposal For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 6 3 Yes Amend Articles Approve Director Nomination Procedures Proposal For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 7 4 Yes Change Company Name to XL Group Ltd. For For Yes XL Capital Ltd. XL G98255105 30-Apr-10 05-Mar-10 Special Mgmt 8 5 Yes Adjourn Extraordinary General Meeting For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 1 Yes Elect Director Christopher O'Donnell For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 2 Yes Elect Director K. Jeffrey Dahlberg For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 3 Yes Elect Director Wallace B. Doolin For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 4 Yes Elect Director Lisa A. Kro For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 5 Yes Elect Director Richard L. Monfort For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 6 Yes Elect Director Dean A. Riesen For For Yes Famous Dave's of America, Inc. DAVE 04-May-10 08-Mar-10 Annual Mgmt 7 2 Yes Ratify Auditors For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 1 1 Yes Elect Director John Ellis "Jeb" Bush For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 2 2 Yes Elect Director Trevor Fetter For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 3 3 Yes Elect Director Brenda J. Gaines For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 4 4 Yes Elect Director Karen M. Garrison For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 5 5 Yes Elect Director Edward A. Kangas For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 6 6 Yes Elect Director J. Robert Kerrey For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 7 7 Yes Elect Director Floyd D. Loop, M.D. For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 8 8 Yes Elect Director Richard R. Pettingill For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 9 9 Yes Elect Director James A. Unruh For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 10 10 Yes Amend Omnibus Stock Plan For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 11 11 Yes Amend Qualified Employee Stock Purchase Plan For For Yes Tenet Healthcare Corporation THC 88033G100 05-May-10 09-Mar-10 Annual Mgmt 12 12 Yes Ratify Auditors For For Yes MI Developments Inc MIM.A 55304X104 07-May-10 19-Mar-10 Annual Mgmt 1 1 Yes Elect Frank Stronach, Dennis J. Mills, Rod A. A. Zimmer, Franz Deutsch, Benjamin J. Hutzel, Manfred Jakszus, Heribert Polzl and Lorne Weiss as Directors For Withhold Yes MI Developments Inc MIM.A 55304X104 07-May-10 19-Mar-10 Annual Mgmt 2 2 Yes Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 1 Yes Elect Director Paul M. Bisaro For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 2 Yes Elect Director Christopher W. Bodine For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 3 Yes Elect Director Michel J. Feldman For For Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 4 Yes Elect Director Fred G. Weiss For Withhold Yes Watson Pharmaceuticals, Inc. WPI 07-May-10 22-Mar-10 Annual Mgmt 5 2 Yes Ratify Auditors For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 1 1 Yes Elect Director R. Glenn Hilliard For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 2 2 Yes Elect Director Donna A. James For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 3 3 Yes Elect Director R. Keith Long For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 4 4 Yes Elect Director Charles W. Murphy For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 5 5 Yes Elect Director Debra J. Perry For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 6 6 Yes Elect Director C. James Prieur For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 7 7 Yes Elect Director Neal C. Schneider For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 8 8 Yes Elect Director Michael T. Tokarz For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 9 9 Yes Elect Director John G. Turner For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 10 10 Yes Elect Director David K. Zwiener For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 11 11 Yes Change Company Name For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 12 12 Yes Amend Securities Transfer Restrictions For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 13 13 Yes Approve Executive Incentive Bonus Plan For For Yes Conseco, Inc. CNO 11-May-10 15-Mar-10 Annual Mgmt 14 14 Yes Ratify Auditors For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 1 Yes Elect Director John W. Ballantine For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 2 Yes Elect Director Rodney L. Brown, Jr. For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 3 Yes Elect Director David A. Dietzler For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 4 Yes Elect Director Kirby A. Dyess For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 5 Yes Elect Director Peggy Y. Fowler For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 6 Yes Elect Director Mark B. Ganz For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 7 Yes Elect Director Corbin A. McNeill, Jr. For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 8 Yes Elect Director Neil J. Nelson For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 9 Yes Elect Director M. Lee Pelton For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 10 Yes Elect Director James J. Piro For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 11 Yes Elect Director Robert T.F. Reid For For Yes Portland General Electric Company POR 13-May-10 08-Mar-10 Annual Mgmt 12 2 Yes Ratify Auditors For For Yes Rent-A-Center, Inc. RCII 76009N100 13-May-10 31-Mar-10 Annual Mgmt 1 1 Yes Elect Director Mitchel E. Fadel For For Yes Rent-A-Center, Inc. RCII 76009N100 13-May-10 31-Mar-10 Annual Mgmt 2 2 Yes Elect Director Kerney Laday For For Yes Rent-A-Center, Inc. RCII 76009N100 13-May-10 31-Mar-10 Annual Mgmt 3 3 Yes Elect Director Paula Stern For For Yes Rent-A-Center, Inc. RCII 76009N100 13-May-10 31-Mar-10 Annual Mgmt 4 4 Yes Ratify Auditors For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 1 Yes Elect Director Charles O. Buckner For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 2 Yes Elect Director John A. Clerico For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 3 Yes Elect Director Lawrence R. Dickerson For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 4 Yes Elect Director Edward P. Djerejian For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 5 Yes Elect Director William J. Dore For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 6 Yes Elect Director Larry E. Farmer For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 7 Yes Elect Director Edgar G. Hotard For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 8 Yes Elect Director Richard A. Pattarozzi For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 9 Yes Elect Director James L. Payne For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 10 Yes Elect Director Michael J. Pollock For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 11 Yes Elect Director John B. Reed For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 12 2 Yes Increase Authorized Common Stock For For Yes Global Industries, Ltd. GLBL 19-May-10 23-Mar-10 Annual Mgmt 13 3 Yes Ratify Auditors For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 1 Yes Elect Director Michael L. Bennett For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 2 Yes Elect Director Darryl B. Hazel For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 3 Yes Elect Director David A. Perdue For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 4 Yes Elect Director Judith D. Pyle For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 5 2 Yes Approve Omnibus Stock Plan For For Yes Alliant Energy Corp. LNT 20-May-10 18-Mar-10 Annual Mgmt 6 3 Yes Ratify Auditors For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 20-May-10 22-Mar-10 Annual Mgmt 1 Yes Elect Director James R. Baio For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 20-May-10 22-Mar-10 Annual Mgmt 2 Yes Elect Director Susan Fleming Cabrera For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 20-May-10 22-Mar-10 Annual Mgmt 3 Yes Elect Director Hugh M.S. McKee For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 20-May-10 22-Mar-10 Annual Mgmt 4 2 Yes Approve Omnibus Stock Plan For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 20-May-10 22-Mar-10 Annual Mgmt 5 3 Yes Ratify Auditors For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 1 Yes Elect Director Raymond L. D'Arcy For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 2 Yes Elect Director Myra R. Drucker For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 3 Yes Elect Director Rona A. Fairhead For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 4 Yes Elect Director Donald P. Greenberg For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 5 Yes Elect Director Caspar J.A. Hobbs For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 6 Yes Elect Director Philip J. Hoffman For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 7 Yes Elect Director Donald C. Kilburn For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 8 Yes Elect Director Robert C. Lamb, Jr. For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 9 Yes Elect Director Victor R. Simone, Jr. For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 10 Yes Elect Director Luke Swanson For For Yes Interactive Data Corporation IDC 45840J107 25-May-10 08-Apr-10 Annual Mgmt 11 2 Yes Ratify Auditors For For Yes KapStone Paper and Packaging Corp KS 48562P103 27-May-10 09-Apr-10 Annual Mgmt 1 Yes Elect Director Brian R. Gamache For For Yes KapStone Paper and Packaging Corp KS 48562P103 27-May-10 09-Apr-10 Annual Mgmt 2 Yes Elect Director S. Jay Stewart For For Yes KapStone Paper and Packaging Corp KS 48562P103 27-May-10 09-Apr-10 Annual Mgmt 3 Yes Elect Director David P. Storch For For Yes KapStone Paper and Packaging Corp KS 48562P103 27-May-10 09-Apr-10 Annual Mgmt 4 2 Yes Approve Qualified Employee Stock Purchase Plan For For Yes KapStone Paper and Packaging Corp KS 48562P103 27-May-10 09-Apr-10 Annual Mgmt 5 3 Yes Amend Omnibus Stock Plan For Against Yes KapStone Paper and Packaging Corp KS 48562P103 27-May-10 09-Apr-10 Annual Mgmt 6 4 Yes Ratify Auditors For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 1 1 Yes Elect Director Michael S. Dunlap For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 2 2 Yes Elect Director Stephen F. Butterfield For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 3 3 Yes Elect Director James P. Abel For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 4 4 Yes Elect Director Kathleen A. Farrell For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 5 5 Yes Elect Director Thomas E. Henning For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 6 6 Yes Elect Director Brian J. O'Connor For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 7 7 Yes Elect Director Kimberly K. Rath For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 8 8 Yes Elect Director Michael D. Reardon For For Yes Nelnet Inc NNI 64031N108 27-May-10 31-Mar-10 Annual Mgmt 9 9 Yes Ratify Auditors For For Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 1 Yes Elect Director Heath L. Golden For For Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 2 Yes Elect Director Richard A. Mandell For Withhold Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 3 Yes Elect Director Janice E. Page For For Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 4 Yes Elect Director Herbert Elish For Withhold Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 5 Yes Elect Director Peter H. Woodward For For Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 6 Yes Elect Director Robert C. Siegel For For Yes Hampshire Group, Limited HAMP 02-Jun-10 16-Apr-10 Annual Mgmt 7 2 Yes Ratify Auditors For For Yes Overhill Farms, Inc. OFI 02-Jun-10 16-Apr-10 Annual Mgmt 1 Yes Elect Director James Rudis For For Yes Overhill Farms, Inc. OFI 02-Jun-10 16-Apr-10 Annual Mgmt 2 Yes Elect Director Harold Estes For Withhold Yes Overhill Farms, Inc. OFI 02-Jun-10 16-Apr-10 Annual Mgmt 3 Yes Elect Director Geoffrey A. Gerard For For Yes Overhill Farms, Inc. OFI 02-Jun-10 16-Apr-10 Annual Mgmt 4 Yes Elect Director Alexander Auerbach For Withhold Yes Overhill Farms, Inc. OFI 02-Jun-10 16-Apr-10 Annual Mgmt 5 Yes Elect Director Alexander Rodetis, Jr. For For Yes Overhill Farms, Inc. OFI 02-Jun-10 16-Apr-10 Annual Mgmt 6 2 Yes Ratify Auditors For For Yes Second Cup Income Fund SCU.U 02-Jun-10 23-Apr-10 Annual/Special Mgmt 1 1 Yes Elect James Anas, Bryna Goldberg, Raymond Guyatt, Edward T. McDermott and Michael Rosicki as Directors For For Yes Second Cup Income Fund SCU.U 02-Jun-10 23-Apr-10 Annual/Special Mgmt 2 2 Yes Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Second Cup Income Fund SCU.U 02-Jun-10 23-Apr-10 Annual/Special Mgmt 3 3 Yes Approve Conversion from Income Trust to Corporation For For Yes BIDZ.com, Inc. BIDZ 08883T200 03-Jun-10 15-Apr-10 Annual Mgmt 1 Yes Elect Director Peter G. Hanelt For For Yes BIDZ.com, Inc. BIDZ 08883T200 03-Jun-10 15-Apr-10 Annual Mgmt 2 Yes Elect Director David Zinberg For For Yes BIDZ.com, Inc. BIDZ 08883T200 03-Jun-10 15-Apr-10 Annual Mgmt 3 2 Yes Ratify Auditors For For Yes UFP Technologies, Inc. UFPT 09-Jun-10 23-Apr-10 Annual Mgmt 1 Yes Elect Director Kenneth L. Gestal For Withhold Yes UFP Technologies, Inc. UFPT 09-Jun-10 23-Apr-10 Annual Mgmt 2 Yes Elect Director Thomas Oberdorf For For Yes UFP Technologies, Inc. UFPT 09-Jun-10 23-Apr-10 Annual Mgmt 3 2 Yes Ratify Auditors For For Yes UFP Technologies, Inc. UFPT 09-Jun-10 23-Apr-10 Annual Mgmt 4 3 Yes Adjourn Meeting For Against Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 1 Yes Elect Director Craig M. Nash For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 2 Yes Elect Director Gregory R. Blatt For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 3 Yes Elect Director David Flowers For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 4 Yes Elect Director Gary S. Howard For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 5 Yes Elect Director Lewis J. Korman For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 6 Yes Elect Director Thomas J. Kuhn For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 7 Yes Elect Director Thomas J. McInerney For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 8 Yes Elect Director Thomas P. Murphy, Jr. For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 9 Yes Elect Director Avy H. Stein For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 10 2 Yes Amend Omnibus Stock Plan For For Yes Interval Leisure Group, Inc. IILG 46113M108 15-Jun-10 21-Apr-10 Annual Mgmt 11 3 Yes Ratify Auditors For For Yes Boston Pizza Royalties Income Fund BPF.U 16-Jun-10 21-Apr-10 Annual Mgmt 1 No Meeting for Unitholders and Special Voting Unitholders Yes Boston Pizza Royalties Income Fund BPF.U 16-Jun-10 21-Apr-10 Annual Mgmt 2 1 Yes Approve KPMG LLP as Auditors and Authorize Trustees to Fix Their Remuneration For For Yes Boston Pizza Royalties Income Fund BPF.U 16-Jun-10 21-Apr-10 Annual Mgmt 3 Yes Elect John Cowperthwaite as Trustee For For Yes Boston Pizza Royalties Income Fund BPF.U 16-Jun-10 21-Apr-10 Annual Mgmt 4 Yes Elect William Brown as Trustee For For Yes Boston Pizza Royalties Income Fund BPF.U 16-Jun-10 21-Apr-10 Annual Mgmt 5 Yes Elect W. Murray Sadler as Trustee For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 1 Yes Elect Director Paul H. McDowell For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 2 Yes Elect Director William R. Pollert For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 3 Yes Elect Director Michael E. Gagliardi For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 4 Yes Elect Director Stanley Kreitman For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 5 Yes Elect Director Jeffrey F. Rogatz For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 6 Yes Elect Director Howard A. Silver For For Yes CapLease, Inc. LSE 16-Jun-10 05-Apr-10 Annual Mgmt 7 2 Yes Ratify Auditors For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 1 Yes Elect Director Rainer H. Bosselmann For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 2 Yes Elect Director Henry A. Crumpton For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 3 Yes Elect Director Cynthia A. Flanders For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 4 Yes Elect Director Desoto S. Jordan For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 5 Yes Elect Director William F. Leimkuhler For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 6 Yes Elect Director Daniel A. Levinson For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 7 Yes Elect Director W.G. Champion Mitchell For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 8 Yes Elect Director James W. Quinn For For Yes Argan, Inc. AGX 04010E109 23-Jun-10 27-Apr-10 Annual Mgmt 9 2 Yes Ratify Auditors For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 1 1 Yes Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 2 No You may appoint trustees as a slate: Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 3 2 Yes ElectRobert J. Wright, Ron V. Adams, Brian W. Jamieson, John E. Richardson and Michael S. Skea Trustees For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 4 No OR you may appoint trustees individually: Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 5 Yes Elect Robert J. Wright as Director For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 6 Yes Elect Ron V. Adams as Director For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 7 Yes Elect Brian W. Jamieson as Director For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 8 Yes Elect John E. Richardson as Director For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 9 Yes Elect Michael S. Skea as Director For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 10 3 Yes Approve Conversion from Income Trust to Corporation For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 11 4 Yes Approve Unitholder Rights Plan For For Yes Armtec Infrastructure Income Fund ARF.U 24-Jun-10 12-May-10 Annual/Special Mgmt 12 5 Yes Approve Phantom Plan For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date8/27/10
